DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 4, 6-43, and 54-67 are currently pending. The previous claim objections have been withdrawn due to the Applicant’s amendment.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/16/2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6-7, 11-16, 18-19, 24-25, 29-31, 43, and 65-67 are rejected under 35 U.S.C. 103 as being unpatentable over Lang US Publication 2014/0206975 (hereinafter Lang) in view of Wu et al. US Publication 2009/0105577 (hereinafter Wu).
Regarding claim 1, Lang discloses a physiological data acquisition assembly (Figure 1) comprising a housing (element 112) having a single cluster of electrodes (elements 134 and 136), the electrodes consisting of an active electrode and a 
Wu teaches a similar physiological monitoring device comprising a housing (element 120) having a cluster of electrodes comprising an active electrode and a reference electrode (electrodes E1-4, where one is specifically denoted as a reference electrode [0007]), the electrodes being in close proximity to each other (Figures 1 and 4) and separated by less than 3 inches within the housing (Figure 4, also see [0028]-[0030] and [0047][0050] which specifically mentions active and reference electrodes being in the claimed distance range which can be as low as 35mm apart). Wu teaches that the ideal spacing during a sleep study falls with the 35-200mm spacing across the forehead as in Lang or 75mm or less if a vertical configuration in order to prevent creation of a salt bridge if too close or artifact if on the upper bounds due to possible contact with a pillow (see [0050]-[0053]). Given this teaching, it would have been obvious to the skilled artisan before the effective filing date to optimize the spacing as taught by Wu with the device of Lang for the same predictable results and advantages.
Regarding claim 4, Lang discloses a power subsystem (730).

Regarding claim 7, Lang discloses that the assembly is configured to record ([0003], transmit or store data acquired from a user ([0023] which details a memory.
Regarding claim 11, Lang discloses that the assembly further comprises a wireless communications module ([0008]).
Regarding claim 12, Lang discloses that the assembly is in communication with a remote server or a computing device ([0008][0030]).
Regarding claims 13-14, Lang discloses that the assembly is in wireless communication with a remote control (the wireless transmitter mentioned in [0008] and [0030] is fully capable of connecting to a remote control without any additional structural modification).
Regarding claim 15-16, Lang discloses that the assembly further comprises one or more additional sensors such as an accelerometer, GPS sensor, head positioning sensor, nasal pneumotachometer, body temperature sensor and oximeter ([0035] which details the use of other physiological sensors).
Regarding claim 18, Lang discloses that the acquired data is electromyography data ([0035]).
Regarding claim 19, Lang discloses sending the data wirelessly to a computing device but does not provide any detail about it. Official Notice is being taken regarding the computing device including a graphical display as these around found on most if not all computing devices in clinical or home use.

Regarding claim 25, Lang discloses that the acquired data is electromyography data ([0035]).
Regarding claim 29, Lang as modified by Wu discloses a method of obtaining and analyzing physiological data of a subject comprising obtaining physiological data from the subject using the assembly of claim 1 (see contents of claim 1 above); Lang additionally teaches analyzing the physiological data obtained in ([0003]), thereby obtaining and analyzing the physiological data ([0003][0027][0034]). As mentioned above, it would have been obvious to the skilled artisan before the effective filing date to optimize the spacing as taught by Wu with the device of Lang for the same predictable results and advantages.
Regarding claim 30, Lang discloses determining a state of alertness or arousal of the subject based on ([0013] which details using the neural activity to determine sleep/wake patterns which is being considered a state of alertness). Wu also teaches this at ([0014])

Regarding claim 43, Lang discloses that the physiological data is electromyography (EMG) data or neurological data ([0003][0035]).
Regarding claims 65-67, Lang as modified by Wu discloses obtaining physiological data from the subject using the assembly of claim 1 (as mentioned above, see specifics of claims 1 and 29), and mentions analyzing the physiological data obtained and utilizing the data to determine a parameter of arousal or alertness of the subject, thereby detecting the state of arousal or alertness, sleep state and quality thereof ([0013][0027][0034] which mentions sleep quality determination based off of the obtained and analyzed signals). And though not specifically relied upon, Wu additionally teaches determining a parameter of arousal or alertness of the subject and thereby detecting a sleep state as claimed ([0014][0017]). As mentioned above, it would have been obvious to the skilled artisan before the effective filing date to optimize the spacing as taught by Wu with the device of Lang for the same predictable results and advantages.
Claims 8-10, 13-14, 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Land in view of Wu, and in further view of Low et al. US Publication 2011/0098593 (hereinafter Low).
Regarding claim 8, Land as modified by Wu is silent on the encryption. Low discloses an assembly that further comprises functionality to encrypt acquired data ([0031], which mentions transmitting encrypted data). It would have been obvious to the 
Regarding claim 9, Lang as modified by Wu teaches that if the device is not disposable a charging port could be needed for the battery ([0028]) but does not explicitly disclose the charging port. Low discloses an assembly that further comprises at least one port to charge the assembly (element 54, [0025]). It would have been obvious to the skilled artisan before the effective filing date to utilize the port as taught by Low with the device of Lang as predictable results would have ensued (charging the battery).
Regarding claim 10, Lang teaches a removable memory which as it is removed would technically expose a port ([0028]), but again is silent on such a port. Low discloses an assembly that further comprises at least one port to transmit or receive data (element 54, [0025] [0027]). It would have been obvious to the skilled artisan before the effective filing date to utilize the port as taught by Low with the device of Lang as predictable results would have ensued (transfer of data via one of three known methods, memory removal, direct wired connection via a port, or a wireless connection).
Regarding claims 13-14, Lang as modified by Wu teaches a wireless module but is silent on connecting to a remote control though it only needs be fully capable of doing so. Low discloses that the assembly is in wireless communication with a remote control (claim 9 and [0033]) where it serves as a power source or docking station ([0033] and claim 10). It would have been obvious to the skilled artisan before the effective filing 
Regarding claim 17, Lang as modified by Wu is silent on the additional sensors as claimed. Low discloses an assembly that further comprises one or more additional sensors ([0032]), where the sensor is selected from the group consisting of an accelerometer, GPS sensor, head positioning sensor, nasal pneumotachometer, body temperature sensor and oximeter ([0032]), and also mentioned that the sensor detects a physiological parameter selected from the group consisting of body temperature, pulse, respiratory rate, respiratory volume and blood pressure ([0032]). It would have been obvious to the skilled artisan before the effective filing date to utilize the additional sensors/sensing as taught by Low with the device of Lang and Wu in order to allow for additional inputs that can contribute in determining ones quality of sleep. 
Regarding claim 19, Lang is silent on the display. Low discloses that the computing device comprises a graphical display ([0007][0032]). It would have been obvious to the skilled artisan before the effective filing date to utilize the display as taught by Low with the device of Lang as predictable results would have ensued (being able to view the sensed data).
Regarding claim 21, Lang as modified by Wu discloses a general processor but does not go into further specifics.  Low discloses that the assembly the computing device is selected from the group consisting of prosthetic, laptop, computer, cell phone, media player, medical device, tablet, and phablet ([0031]). It would have been obvious to the skilled artisan before the effective filing date to utilize the specific type of .
Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lang in view of Wu and Low, as applied to claims 19 and 12 respectively, and in further view of Brumberg et al. “Brain-Computer Interfaces for Speech Communication” Speech Communication 2010 April 1; 52(4): 367–379 (hereinafter Brumberg).
Regarding claim 20, Land as modified by Wu discloses the device of claim 1, but is silent on generating text. Brumberg teaches a brain interface that utilizes EEG electrodes to generate a desired text option on a graphical display (Section 3: Brain-Computer Interfaces for Communication, paragraphs 1-2, 5 as well as the section Development of portable systems). It would have been obvious to the skilled artisan at the time of invention to utilize the processing and prosthetic control as taught by Brumberg with the device of Lang and Wu in order to allow impaired individuals to communicate to others via text.
Regarding claim 22, Lang is silent on there being a prosthetic. Brumberg teaches pairing the EEG monitor to a computing device which can be a prosthetic and acquire data is utilized to control a movement of the prosthetic (speech prosthetic as well as an arm prosthetic, Section 3 Decoding speech…implant). It would have been obvious to the skilled artisan at the time of invention to utilize the processing and prosthetic control as taught by Brumberg with the device of Lang in order to allow impaired individuals to communicate to others as well as allow for some movement (pending level of impairment).
Claims 23, 26-28, 36-42, 54, and 57-64 are rejected under 35 U.S.C. 103 as being unpatentable over Lang in view of Wu in in further view of Brumberg. 
Regarding claim 23, Lang as modified by Wu is silent on the generation of speech. Brumberg teaches utilizing acquired data to generate speech (Section 3). It would have been obvious to the skilled artisan at the time of invention to utilize the processing and prosthetic control as taught by Brumberg with the device of Lang and Wu in order to allow impaired individuals to communicate with others.
Regarding claim 26, see contents of rejected claim 23 above.
Regarding claim 27, see contents of rejected claim 20 above.
Regarding claim 28, see contents of rejected claim 22 above.
Regarding claims 36-39, Lang as modified by Wu is silent on pairing the EEG monitoring device to a prosthetic. Brumberg teaches brain-computer interfaces that includes utilizing EEG electrodes to control a movement in a prosthetic which is further utilized to manipulate a cursor, text, an icon or a visual pointer displayed on a graphical user interface of the computing device (abstract, Section 3 which details the movement of a mouse on a computer to allow for communication). It would have been obvious to the skilled artisan at the time of invention to utilize the processing and prosthetic control as taught by Brumberg with the device of Lang and Wu in order to allow impaired individuals to communicate to others as well as allow for some movement (pending level of impairment).
Regarding claims 40-41, Lang as modified by Wu is silent on audible responses via a computer. Brumberg teaches pairing the EEG monitor to a computing device which can be a prosthetic and acquire data is utilized to control a movement of the 
Regarding claim 42, Lang as modified by Wu is silent on mapping. The Applicant considers mapping to be making the correlation between EEG signals and cursor movement, as such Brumberg teaches taking EEG signals and mapping them to cursor movements (Section 3, also see above). It would have been obvious to the skilled artisan at the time of invention to utilize the processing and prosthetic control as taught by Brumberg with the device of Lang and Wu in order to allow impaired individuals to communicate with others.
Regarding claim 54, Lang as modified by Wu discloses a method of assisting a subject comprising: obtaining physiological data from the subject using the assembly claim 1 (as mentioned above, see specifics of claims 1 and 29), and analyzing the physiological data obtained in (a) (also as mentioned above), but is silent on aiding in speech for the impaired. 
Brumberg teaches utilizing obtained EEG signals to control or manipulate a computing device in connection with the assembly, thereby assisting the subject (Section 3, which details the movement of a mouse on a computer to allow for communication). It would have been obvious to the skilled artisan at the time of invention to utilize the processing and prosthetic control as taught by Brumberg with the 
Regarding claims 57-59, see content of rejected claims 37-38 above.
Regarding claim 60, see content of rejected claim 39 above.
Regarding claims 61-62, see contents of rejected claims 26, 41 above.
Regarding claim 63, see contents of rejected claim 42 above.
Regarding claim 64, Lang discloses that the physiological data is electromyography (EMG) data or neurological data (as mentioned above).
Claims 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Lang in view of Wu, as applied to claim 29, and in further view of Low et al. US Publication 2011/0218454 (hereinafter Low ‘454).
Regarding claim 32, Lang as modified by Wu discloses a device as mentioned above but is silent on there being a drug effect on the subject. Low ‘454 teaches determining the effect of a drug on the subject (abstract, [0009][0016]). It would have been obvious to the skilled artisan at the time of invention to utilize the analyzing processes as taught by Low ‘454 with the device of Lang and Wu in order to determine the effects on a person’s sleep particularly when a drug has been introduced ([0009][0016], Low ‘454).
Regarding claims 33-35, Lang as modified by Wu is silent on the presence of a diseased state. Low ‘454 teaches monitoring sleep to determine the presence or state of a neurological or neurodegenerative disease as well as amyotrophic lateral sclerosis (ALS) or muscular dystrophy ([0002][0009][0154]). Low ‘454 does not specifically name ALS, however both EEG and EMG are monitored both by Wu and Low ‘454 where Low .
Claims 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Lang in view of Wu and Brumberg, as applied to claim 54, and in further view of Low 454.
Regarding claims 55-56, Lang as modified by Wu and Brumberg are silent on the determining ALS. Low ‘454 does not specifically name ALS, however both EEG and EMG are monitored both by Wu and Low ‘454 where Low ‘454 already monitors for neurodegenerative diseases (as mentioned above) and would have been obvious to skilled artisan at the time of invention to also monitor for as ALS has been previously linked to sleep disorders and this would have been an obvious modification to the device of Lang, Wu, Brumberg, and Low ‘454 as predictable results would have ensued (determine ALS). 
Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot in view of the new ground(s) of rejection. New art has been applied above to remedy the deficiencies of the prior art of record, specifically regarding the newly added “single cluster” and “consisting of” language in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794